Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021, 10/06/2021 and 08/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MONDEN et. al. (US 2012/0301766 A1, provided by applicant) 
Regarding claim 1, MONDEN discloses (Table 6, Example 1-6) a resin composition with 84.47 parts by mass of an aromatic polycarbonate resin (A-1, Table 2), which meets the claimed requirement “resin component consisting of (A) 40 to 100 parts by weight of a polycarbonate resin (component A)”. 

In the same example (Table 6, Example 1-6), MONDEN discloses 5 parts by mass (5 wt% in the total polymer composition) of a core/shell graft copolymer ((D2), Table 3). In the instant specification (Pg 57, [0213]) core-shell type graft polymers are provided as examples of components CII. MONDEN’s disclosure thus meets the claimed requirement “(CII) 1 to 10 parts by weight of an impact modifier other than the component CI” (which equals to approximately 0.65 to 9 wt% of the total resin composition, if the lowest and highest range values of components CI, CII, D and E are used for the calculation).

Further, MONDEN teaches (Table 6, Example 1-6), 10 parts by mass (10 wt% in the total polymer composition) of a cyclic phenoxyphosphazene, SPB-100, from Otsuka Chemical Co. Ltd. (B1-4, Table 2). Per Otsuka’s website (https://www.otsukac.co.jp/en/products/flame-retardant/phosphazene/) the chemical structure of SPB-100 is that of a 100 mol% of cyclic trimer phenoxyphosphazene. The cyclic phenoxyphosphazene as taught by MONDEN, meets the claimed requirement “(D)1 to 20 parts by weight of phosphazene having 98.5 mol% or more of phosphazene cyclic trimer” (which equals to approximately 0.7 to 16.5 wt% of the total resin composition, if the lowest and highest range values of components CI, CII, D and E are used for the calculation)

Finally, MONDEN teaches (Table 6, Example 1-6), 0.3 parts by mass (0.3 wt% in the total polymer composition) of a fibrillatable fluoropolymer, which is utilized as an anti-dripping agent (paragraph, [0162]) in the polymer composition, which meets the claimed requirement “(E) 0.05 to 2 parts by weight of a dripping inhibitor” (which equals to approximately 0.03 to 1.9 wt% of the total resin composition, if the lowest and highest range values of components CI, CII, D and E are used for the calculation)

While there is no disclosure that the “flame-retardant polycarbonate” is a claim limitation as presently claimed, applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flame retardance, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art (MONDEN) and further that the prior art structure which is a polycarbonate based resin, which is substantially identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 4, MONDEN discloses (paragraphs [0164] and [0166]) the graft copolymer used in the present invention is obtained by introducing a (meth)acrylate ester compound into a diene-based rubber by graft polymerization. Examples of the diene-based rubber, contained in the graft polymer include butadiene-based rubbers. Thus, MONDEN’s disclosure meets the claimed requirement “component CII is a graft copolymer obtained by graft polymerization of at least one compound containing (meth) acrylic ester compound to a rubber selected from the group consisting of a butadiene-based rubber, an acrylic rubber and a silicone-acrylate composite rubber”.

Regarding claim 6, MONDEN discloses (paragraph [0002]) a polycarbonate resin composition excellent in flame resistance, impact resistance, hue and color fastness, and a molded article obtained by molding the same, which meets the claimed requirement “A molded article formed of the flame-retardant polycarbonate resin composition according to claim 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MONDEN et. al. (US 2012/0301766 A1, provided by applicant), as applied to claim 1 above, and further in view of NAGANO (JP2015131876A)

Regarding claim 2, MONDEN discloses (paragraphs [0237] and [0239]) the polycarbonate resin composition may contain other resins which includes polyester resin. However, MONDEN fails to teach the desired range of polyester. NAGANO teaches (paragraph [0011]) resin composition with 45 to 85 parts by mass of an aromatic polycarbonate resin, which meets the claim requirement “resin component consists of (A) 40 to 95 parts by weight of a polycarbonate resin (component A)”. Further, NAGANO teaches (paragraph [0011]) 1 to 20 parts by mass of a polyester resin, which overlaps with the claimed requirement of “(B) 60 to 5 parts by weight of a polyester resin (component B)”. Advantageously, NAGANO provides the motivation to utilize polyester with an aromatic polycarbonate resin composition (paragraphs [0008] and [0009]). The addition of a small amount of a polyester resin to a styrene resin/aromatic polycarbonate resin composition containing an inorganic filler has the effect of improving thermal stability, mechanical properties, molded product appearance and chemical resistance. NAGANO further provides a reasoning for improvement of thermal stability of the polycarbonate in the presence of a polyester. The inorganic filler is preferentially distributed in the island phase of the polyester resin, which is a crystalline resin. Therefore, the attack of the inorganic filler to the aromatic polycarbonate resin is suppressed, and the decomposition of the aromatic polycarbonate resin is prevented. As a result, the retention heat stability and the like are improved. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified MONDEN with the range of polyester as taught by NAGANO for the same application of creating a polycarbonate resin composition with improved thermo-mechanical properties.

Regarding claim 3, it is understood that component CI is a polymer obtained by polymerizing at least one selected from the group consisting of an aromatic vinyl monomer, a vinyl cyanide monomer, and an alkyl (meth) acrylate monomer (per claim 1). MONDEN discloses (paragraphs [0237] and [0239]) the polycarbonate resin composition may contain other resins which includes styrene-based resins such as polystyrene, acrylonitrile-styrene copolymer (AS resin). MONDEN fails to teach the desired range of styrene-based resin. However, NAGANO teaches (paragraph [0011]) 10 to 50 parts by mass of styrene (aromatic vinyl monomer) resin. The 10 to 50 parts by mass of styrene resin equals to 10 to 50 wt% of the total main resin composition. Further, NAGANO provides examples (paragraph [0045]) of the styrene-based resin used in the invention which include homopolymers of styrene, copolymers of styrene and (meth)acrylonitrile, copolymers of styrene and (meth) acrylic acid alkyl esters. The range of styrene-based resin as taught by NAGANO overlaps with the claimed requirement “comprises 1 to 30 (which equals to approximately 1 to 23 wt% of the total resin composition, if the lowest and highest range values of components CI, CII, D and E are used for the calculation) parts by weight of component CI, based on 100 parts by weight of the resin component”. Advantageously, NAGANO provides a motivation to utilize styrene-based resin (paragraph [0036]) with the aromatic polycarbonate resin composition in order to improve fluidity, moldability, molded product appearance and impact resistance. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified MONDEN with the range of styrene-based resin as taught by NAGANO for the same application of creating a polycarbonate resin composition with improved thermo-mechanical properties.

Regarding claim 5, MONDEN fails to teach a silicate mineral as a component in the polycarbonate resin composition. However, NAGANO teaches (paragraph [0011]), an aromatic polycarbonate resin containing 1 to 30 parts by mass of an inorganic filler (with respect to the 100 parts by mass of total polycarbonate resin, composed of aromatic polycarbonate resin, styrene resin and polyester resin). Further, NAGANO discloses (paragraph [0012]) wherein the inorganic filler is one or more selected from the group consisting of talc, wallostonite, mica and kaolin. Per the instant specification (Pg 36, [0141]) silicate minerals, mica, talc and wallostonite are particularly preferred. The teaching of NAGANO meets the claimed requirement “it comprises (F) 0.1 to 50 parts by weight of a silicate mineral (component F), based on 100 parts by weight of the resin composition”. Advantageously, NAGANO provides a motivation to blend silicate mineral such as talc (paragraphs [0002] and [0003]) in the polycarbonate resin compositions, in order to improve rigidity, heat resistance, and dimensional stability (low shrinkage/low linear expansion). Further NAGANO highlights that compared to glass fiber, which is generally used as an inorganic filler, silicate compound-based inorganic fillers such as talc 1) provide a good appearance, 2) have a good balance
between rigidity and impact, and 3) mold. It has the advantage of less wear on machine screws and dies. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified MONDEN with the range of silicate based inorganic fillers as taught by NAGANO for the same application of creating a polycarbonate resin composition with improved thermo-mechanical properties.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURBHI M DU whose telephone number is (571)272-9960. The examiner can normally be reached M-F 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy GULAKOWSKI can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.D/
Examiner
Art Unit 1765



/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766